Exhibit 10.2

 

[g213581kii001.jpg]

 

December 6, 2005

 

EMPLOYEE FIRST AND LAST NAME

 

Dear EMPLOYEE FIRST NAME,

 

Congratulations! We are pleased to confirm your participation in the 2006
Adelphia Communications Short-Term Incentive Plan (STIP).   The 2006 STIP was
approved by the Compensation Committee of the Board of Directors on December 4,
2005.  The plan is a key component of your total compensation package.

 

For you, the 2006 STIP means an opportunity to earn TARGET% of your salary,
subject to proration for changes in salary, and/or time in the plan.

 

2006 will be a challenging year as we finalize the sale of assets with the
buyers. Until the sale is finalized we need to maintain a sharp focus on our
goals and objectives and continue to improve operational and financial
performance and increase our subscriber base.

 

Recognizing that it is anticipated that the sale of Adelphia’s assets to the
buyers will close within the first half of the year, the Company performance
criteria under the 2006 STIP have only been developed for the first six months
of 2006.  If necessary, the Company will develop performance criteria for the
balance of 2006.

 

A summary of the plan and a plan document is attached for your review.  Please
take time to read and understand it.  Think about what you can personally do to
improve results and help all of us achieve our goals.  Think about how we can
better serve our customers, and how you can lead your team to improve the
business and to meet our 2006 objectives.

 

Congratulations again and thank you for your continued support, commitment and
good work.

 

Sincerely,

 

 

 

 

Bill Schleyer

Ron Cooper

Chairman and CEO

President and COO

 

 

 

 

Attachments

 

 

--------------------------------------------------------------------------------